Case: 19-40361     Document: 00515596056          Page: 1    Date Filed: 10/09/2020




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 9, 2020
                                   No. 19-40361
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maceo Strother,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-79-1


   Before Higginbotham, Jones, and Higginson, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Maceo Strother appeals his conviction and sentence for being a felon
   in possession of a firearm, asserting that the district court erred in denying
   his motion to withdraw his guilty plea. We AFFIRM.
                                         I.
          On March 24, 2017, a Plano police officer stopped a car driven by
   Maceo Strother, which bore an expired temporary tag. Strother identified
   himself using a false name and said that the car belonged to his girlfriend,
   Merci Asa Mercadel. Unable to identify Strother, the officer arrested him for
Case: 19-40361      Document: 00515596056          Page: 2   Date Filed: 10/09/2020




                                    No. 19-40361


   driving without a license and requested a drug-detecting dog. The dog alerted
   to the presence of drugs in the car, and a search of the car revealed marijuana
   seeds on the car’s floorboard, credit card applications in another person’s
   name, and a Palmetto State Armory .223 caliber rifle, Model PA-15, along
   with two magazines loaded with 58 rounds of ammunition. Strother was
   charged with being a felon in possession of a firearm in violation of 18 U.S.C.
   § 922(g)(1).
          On July 30, 2018, Strother’s retained attorney, Paul Morgan, filed a
   motion in limine to exclude jail calls between Strother and Mercadel, who the
   prosecution planned to call as a witness at trial. In opposition to the motion
   in limine, the prosecution argued that the jail calls, in which “Strother is
   instructing [Mercadel] what to say with regards to the firearm, including that
   she purchased the firearm and that the firearm belonged to her,” were
   evidence establishing that Strother was conscious of his guilt.
          Also on July 30, 2018, Morgan filed a motion to withdraw as counsel,
   explaining that the prosecution had “indicated or insinuated to [Morgan]
   that the Government believe[d] that [Morgan was] a ‘witness’ in some way,
   shape or form to the alleged attempt by Mr. Strother to influence
   [Mercadel’s] testimony in this matter.” Morgan stated that he could not
   “effectively cross-examine a witness the Government has subpoenaed and
   whom the Government believes that [Morgan] himself is a witness against.”
   He asserted that he had “an ethical obligation” to withdraw as Strother’s
   counsel and that continued representation would violate state bar
   disciplinary rules.
          The next day, the government filed notice that it had “entered into a
   plea” with Strother.




                                          2
Case: 19-40361     Document: 00515596056           Page: 3   Date Filed: 10/09/2020




                                    No. 19-40361


          Following this notice and on the same day, Morgan filed motions to
   withdraw both his motion to withdraw as counsel and the motion in limine,
   reasoning that these motions were moot in light of the plea agreement.
          Thereafter, on August 2, 2018, Strother signed a factual basis
   accompanying the plea agreement stating, “I, Maceo Strother, knew that I
   possessed the firearm described above after I had been previously convicted
   of a felony. I knew that my possession of the firearm was prohibited by law
   because I was a convicted felon.”
          At the change-of-plea hearing on the same day, the magistrate judge
   confirmed that Strother had read the indictment and discussed with Morgan
   the facts of his case and any defense he might have to the charge. Strother
   also affirmed that he was fully satisfied with Morgan’s representation and
   confirmed that he was entering the plea because he was guilty of the charge
   and not to help anyone else, and that he had not been coerced or threatened.
   The prosecutor read the factual basis aloud in open court, and Strother
   affirmed that it was entirely true and correct. When asked to describe his
   offense in his own words, Strother responded, “I got pulled over and a
   firearm was found in the trunk of a Mercedes Benz.” The magistrate judge
   then confirmed, “did you know that you were in possession of that firearm
   that was in the trunk of that Mercedes Benz,” to which Strother responded,
   “Yes, Your Honor.”
          The district court accepted the plea. According to the presentence
   investigation report (“PSR”), which was made available to Strother on
   November 1, 2018, Strother again admitted that the information in the factual
   basis was true and correct during an interview with a probation officer.
          On November 12, 2018, Morgan filed a second motion to withdraw as
   counsel. Morgan attached a letter from Strother stating that he had always
   maintained that he had no knowledge that the firearm was in the car, asserting




                                         3
Case: 19-40361     Document: 00515596056           Page: 4   Date Filed: 10/09/2020




                                    No. 19-40361


   that his plea was involuntary “on the basis of your personal merit being at
   stake at the hands of the [government] if we persisted to go to [trial],” and
   requesting that Morgan withdraw as his counsel.
          On November 19, 2018, Strother filed a pro se motion to withdraw his
   guilty plea.
          At a November 30, 2018 hearing, Morgan explained that he and
   Strother disagreed as to whether there was “a claim of innocence that’s
   connected . . . to the conduct that he’s charged with,” and further disagreed
   as to whether Strother should have moved to withdraw his plea. The
   magistrate judge granted Morgan’s motion to withdraw as counsel and
   appointed Ron Uselton as substitute counsel.
          In his pro se motion to withdraw his plea, Strother argued that he was
   unaware of the contents of the cargo in his girlfriend’s car and that, when he
   entered his plea, he did not understand that the statute required that he
   knowingly possess the firearm. He contended that his plea was involuntary
   due to ineffective assistance of counsel because Morgan failed to investigate,
   research case law, and “determine whether [Strother’s] alleged conduct was
   within the parameters of [the statute of conviction].” After Uselton was
   appointed, he filed a notice stating that Strother desired to proceed with his
   motion to withdraw his plea.
          At another hearing held before the magistrate judge, Strother testified
   that he pleaded guilty, in part, because Morgan encouraged him to do so and
   told him that his license was in jeopardy and that he was not “willing to risk
   his bar” for him. Strother explained that he also pleaded guilty to eliminate
   the pressure being applied by the government to his ex-girlfriend, Mercadel,
   and also to one of his long-time friends. He agreed that no one had threatened
   or coerced him to plead guilty. According to Strother, however, his plea was
   not knowing and voluntary due to Morgan’s ineffective assistance because he




                                         4
Case: 19-40361      Document: 00515596056           Page: 5     Date Filed: 10/09/2020




                                     No. 19-40361


   “never elaborated the elements, the number one first initial element of
   922(g), which is to knowingly possess.”
          At Morgan’s request and pursuant to the court’s order, Morgan filed
   an affidavit on January 14, 2019, attesting that Strother’s claim that Strother
   pleaded guilty to protect him was false. Morgan estimated that he and
   Strother had between 15 and 20 phone conversations over the course of his
   representation, during which they discussed many topics related to
   Strother’s case, including the government’s evidence, possible defenses, and
   the advantages and disadvantages of pleading guilty. According to Morgan’s
   affidavit, Strother admitted that he purchased the firearm in one of their
   initial conversations. Morgan also stated that he had interviewed Mercadel
   several times. She initially denied knowledge of the gun, then claimed an ex-
   boyfriend put it in her car, and then claimed ownership of the gun. Morgan
   found her to be not credible and “knew the two subsequent stories were
   untruthful.” After Morgan advised Strother that he could not present
   Mercadel’s false testimony and later raised his concerns that he could not
   stay on the case if Strother planned to present false testimony, Strother stated
   that he wanted to plead guilty.
          On January 17, 2019, Strother filed an affidavit from Mercadel in
   which she averred that the gun in the car belonged to a man she was dating
   named Carlos, who was subsequently murdered. Along with the affidavit,
   Strother filed a pro se notice explaining that he filed the affidavit to establish
   the credibility of his assertion of innocence.
          On March 21, 2019, the magistrate judge issued a report and
   recommendation that Strother’s motion to withdraw his plea be denied
   because all relevant factors weighed against him. The district court adopted
   the report and recommendation and denied Strother’s motion to withdraw




                                           5
Case: 19-40361      Document: 00515596056           Page: 6      Date Filed: 10/09/2020




                                     No. 19-40361


   his guilty plea. Strother timely filed a notice of appeal. FED. R. APP. P.
   4(b)(2).
                                         II.
          We first consider, as a threshold matter, whether Strother’s appeal is
   barred by the appellate waiver in his plea agreement. Under the terms of the
   plea agreement, Strother waived his right to appeal but reserved “the right
   to appeal or seek collateral review of a claim of ineffective assistance of
   counsel.” The government contends that Strother’s appeal does not fall
   within the ineffective assistance of counsel exception to the waiver and is thus
   barred. Strother argues that his appeal is not waived because “[t]he core of
   his motion to withdraw” is an ineffective assistance of counsel claim, which
   he expressly reserved the right to appeal.
          We review whether an appellate waiver bars an appeal de novo,
   considering (1) whether the waiver was knowing and voluntary, and (2)
   whether, under the plain language of the plea agreement, the waiver applies
   to the circumstances at issue. United States v. Harrison, 777 F.3d 227, 233 (5th
   Cir. 2015) (citing United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005)).
   We apply “ordinary principles of contract interpretation, construing waivers
   narrowly and against the [g]overnment.” Id. (alteration in original) (quoting
   United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014)).
          Strother argues that the waiver does not apply under the present
   circumstances because the crux of his argument for withdrawal is that his
   guilty plea “was rendered involuntary by ineffective assistance of counsel.”
   The government counters that Strother’s appeal does not fit within the
   appellate waiver’s exception for ineffective assistance of counsel claims
   because under the seven-factor framework to evaluate plea withdrawals
   established by United States v. Carr, 740 F.2d 339 (5th Cir. 1984),
   “determining whether a defendant received close assistance of counsel . . . is




                                          6
Case: 19-40361       Document: 00515596056           Page: 7     Date Filed: 10/09/2020




                                      No. 19-40361


   distinct from determining constitutionally effective assistance of counsel
   under the Sixth Amendment.”
           While it is true that a constitutionally effective assistance of counsel
   inquiry is distinct from an inquiry into whether a defendant received close
   assistance of counsel (one of the seven factors relevant to the consideration
   of a plea withdrawal under the Carr framework), Strother’s claim that he
   received ineffective assistance of counsel is also central to his arguments on
   several other of the Carr factors, particularly that his plea was not knowing
   and voluntary. We have previously allowed appeal of a district court’s ruling
   on a plea withdrawal motion despite a similar waiver where the appeal was
   “derivative of [the defendant’s] claims that his plea was involuntary and that
   he received ineffective assistance of counsel.” Harrison, 777 F.3d at 233.1
           Because Strother’s arguments for plea withdrawal—particularly his
   argument that his plea was not given knowingly and voluntarily—derive from
   his claim that he received ineffective assistance of counsel, we choose to
   address the merits of the district court’s denial of his motion to withdraw his
   plea.
                                           III.
           We now turn to the merits of Strother’s appeal. We review a district
   court’s denial of a motion to withdraw a guilty plea for abuse of discretion.
   United States v. Lord, 915 F.3d 1009, 1013 (5th Cir.), cert. denied, 140 S. Ct.
1
             To the extent that the government suggests that Strother’s appeal does not
   fall within the exception to the appellate waiver because Strother has not shown the
   elements required to prevail on an ineffective assistance of counsel claim, we have
   previously considered appeals on the merits which were based on, or derived from,
   ineffectiveness claims, even though the defendants ultimately failed to prevail. See
   Harrison, 777 F.3d at 236-37.




                                            7
Case: 19-40361      Document: 00515596056           Page: 8    Date Filed: 10/09/2020




                                     No. 19-40361


   320 (2019). “A district court abuses its discretion if it bases its decision on
   an error of law or a clearly erroneous assessment of the evidence.” Lord, 915
F.3d at 1013-14 (quoting United States v. Powell, 354 F.3d 362, 370 (5th Cir.
   2003)).
          A defendant may withdraw a guilty plea after the district court accepts
   the plea, but before it imposes a sentence, by showing a “fair and just reason”
   for seeking withdrawal. FED. R. CRIM. P. 11(d)(2)(B). The burden for
   establishing this reason lies with the defendant. Powell, 354 F.3d at 370; accord
   Lord, 915 F.3d at 1014. To determine whether a defendant may withdraw a
   guilty plea, the court must consider the following factors: (1) whether the
   defendant has asserted his innocence; (2) whether the government would
   suffer prejudice if the withdrawal motion were granted; (3) whether the
   defendant delayed in filing his withdrawal motion; (4) whether the
   withdrawal would substantially inconvenience the court; (5) whether close
   assistance of counsel was available to the defendant; (6) whether the original
   plea was knowing and voluntary; and (7) whether withdrawal would waste
   judicial resources. Carr, 740 F.2d at 343-44. No single factor or combination
   of factors is dispositive, and the court must ultimately examine the totality of
   the circumstances. Id.; see also Lord, 915 F.3d at 1014.
                                          A.
          The first Carr factor asks the court to consider whether the defendant
   has asserted his innocence. Carr, 740 F.2d at 343-44. The magistrate judge’s
   report and recommendation, which was adopted by the district court,
   concluded that this factor weighed against Strother’s withdrawal motion.
   The report found that although Strother began to assert his innocence upon
   making his motion to withdraw, his “assertions of innocence simply [did] not
   outweigh his previously unequivocal declarations of guilt in connection with
   his plea agreement.” On appeal, Strother argues that the district court erred




                                          8
Case: 19-40361      Document: 00515596056          Page: 9   Date Filed: 10/09/2020




                                    No. 19-40361


   in concluding that this factor weighed against withdrawal, pointing to his
   testimony that “he asserted his factual innocence to his lawyer consistently
   before the plea, and afterward to the court.” The government counters that
   Strother cannot overcome his sworn statement that he knowingly possessed
   the firearm, which was “especially credible in light of his admission to the
   probation officer that the information in the factual basis was true and
   correct.”
          Under the Carr framework, the defendant must not only assert his
   innocence, but also provide a “substantial supporting record” for this
   assertion in order to support his motion to withdraw. United States v. Clark,
   931 F.2d 292, 295 (5th Cir. 1991) (citing Carr, 740 F.2d at 344). In support of
   his assertion of innocence, Strother alleged that he did not own the car he
   was driving at the time of his arrest, that he was unaware of the car’s
   contents, and that he did not understand that his conduct did not satisfy the
   requirements of 18 U.S.C. § 922(g)(1) when he pleaded guilty.
          Neither the magistrate judge nor the district court found these
   contentions to be supported by the record. Noting Strother’s repeated
   assertions that he understood the essential elements of his charge during his
   change-of-plea hearing and during a subsequent interview with a probation
   officer, the district court found that the record did not support Strother’s
   assertion that he was unaware of the “knowingly possessed” element of his
   offense. “[S]olemn declarations in open court carry a strong presumption of
   verity.” United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001)
   (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)). Given Strother’s
   consistent, repeated statements in court affirming that he understood the
   required elements of his charge up until the time of his plea withdrawal
   motion, we find that the district court did not clearly err in making this
   determination.




                                         9
Case: 19-40361        Document: 00515596056             Page: 10      Date Filed: 10/09/2020




                                         No. 19-40361


          On appeal, Strother further argues that the magistrate judge and
   district court did not give due consideration to Mercadel’s affidavit, and
   “appear to have assumed her affidavit was false.” Citing United States v.
   Mikolajczyk, 137 F.3d 237, 246 (5th Cir. 1998), the magistrate judge’s report,
   which was adopted by the district court, declined to consider Mercadel’s
   affidavit because Strother submitted it pro se. Notably for our resolution of
   this factor on appeal, the magistrate judge further reasoned that even if the
   court were to consider Mercadel’s affidavit, it would not alter the results of
   the report and recommendation because even if Mercadel’s statement as to
   ownership of the firearm were true, this fact would not support Strother’s
   statement that he was not aware the firearm was in the car, and thus would
   not support his assertion of innocence. See Harrison, 777 F.3d at 234-35
   (holding that where the defendant’s evidence “add[s] little to his assertion
   of innocence beyond reiterating his claim and denying the veracity of the
   factual resume he signed in conjunction with his plea agreement,” such
   evidence is insufficient to justify relief under Carr). We agree and thus
   conclude that the district court did not clearly err in finding that Carr’s first
   factor weighed against withdrawal.
                                               B.
          Carr’s fifth factor2 asks the court to consider whether “close
   assistance of counsel” was available to the defendant. Carr, 740 F.2d at 343-
   44. The magistrate judge, with reasoning adopted by the district court, found
   that this factor weighed against withdrawal. In making this finding, the
   magistrate judge’s report cited the several motions that Morgan filed on
   Strother’s behalf, the favorable plea agreement that Morgan negotiated for
   Strother, Morgan’s affidavit attesting that he had between 15 and 20 phone


          2
              The remaining Carr factors will be addressed later in this opinion.




                                               10
Case: 19-40361      Document: 00515596056           Page: 11    Date Filed: 10/09/2020




                                     No. 19-40361


   conversations with Strother to discuss his case and spent over 100 hours
   working on the matter, and Strother’s testimony at his plea colloquy
   affirming that he was “fully satisfied with the representation and advice
   [he’d] received from [Morgan].” On appeal, Strother contends that this
   focus was misplaced because “[t]he issue was what did the attorney
   investigate, conclude and advise pertaining to the veracity of Ms. Mercadel’s
   [affidavit] . . . and Mr. Strother’s lack of knowledge that the rifle was in [the
   car].”
            Determining whether close assistance of counsel was available under
   Carr “requires a fact-intensive inquiry” which is distinct from an inquiry into
   whether the defendant received effective assistance of counsel in accordance
   with the Sixth Amendment. United States v. McKnight, 570 F.3d 641, 646 (5th
   Cir. 2009); accord United States v. Urias-Marrufo, 744 F.3d 361, 365 (5th Cir.
   2014). We have previously found that close assistance of counsel was
   available where counsel negotiated a plea agreement, filed motions, discussed
   the case with the defendant, and explained the defendant’s rights and the
   weight of the evidence, United States v. Benavides, 793 F.2d 612, 613-18, and
   where counsel was available throughout the proceedings and the defendant
   expressed satisfaction with counsel, Lord, 915 F.3d at 1015-16.
            The record supports that counsel was available to Strother throughout
   the proceedings, that Morgan filed motions and negotiated a plea agreement
   on Strother’s behalf, and that Morgan discussed the case, the weight of the
   evidence, and Strother’s rights with Strother. Strother testified at his plea
   colloquy that he was “fully satisfied” with Morgan’s representation. The
   district court did not clearly err in finding that this factor weighed against
   withdrawal.




                                          11
Case: 19-40361     Document: 00515596056            Page: 12   Date Filed: 10/09/2020




                                     No. 19-40361


                                         C.
          The sixth Carr factor asks whether the defendant’s original plea was
   knowing and voluntary. Carr, 740 F.2d at 343-44. A guilty plea involves the
   waiver of constitutional rights, and thus must be “voluntary, knowing, and
   intelligent.” Lord, 915 F.3d at 1016 (citing Brady v. United States, 397 U.S.
742, 748 (1970)). This requires that the defendant understand the nature of
   the charges against him, the consequences of his plea, and the nature of the
   constitutional protection that he is waiving. Urias-Marrufo, 744 F.3d at 366;
   accord Lord, 915 F.3d at 1016.
          In his motion to withdraw, Strother asserted that his original plea was
   involuntary because he received ineffective assistance of counsel and he did
   not understand the “knowingly possessed” element of his charge. The
   district court found that Strother’s plea was given knowingly and voluntarily
   because Strother was advised and understood the essential elements of his
   charge and the consequences of pleading guilty. We agree.
          Prior to his motion to withdraw, Strother repeatedly affirmed that he
   knew that he was in possession of the firearm at the time of his arrest and that
   he understood the “knowingly possessed” element of his charge. During his
   plea hearing, Strother testified that he knew that he was in possession of the
   firearm that was found in the trunk of the car. Strother further affirmed that
   he understood each of the essential elements of his charge, including “that
   the defendant knowingly possessed the firearm as charged.” The factual
   basis of Strother’s guilty plea, which he affirmed was entirely true and correct
   during his plea colloquy, read “I, Maceo Strother, knew that I possessed the
   firearm described above after I had been previously convicted of a felony. I
   knew that my possession of the firearm was prohibited by law because I was
   a convicted felon.” Strother again confirmed that the information in the
   factual basis was true and correct during an interview with a probation officer.




                                          12
Case: 19-40361        Document: 00515596056              Page: 13       Date Filed: 10/09/2020




                                          No. 19-40361


           In support of his argument that he received ineffective assistance of
   counsel, Strother asserted in his motion to withdraw that Morgan failed to
   “investigate [Strother’s] conduct, analyze discovery material, and research
   case law to determine whether . . . Strother’s alleged conduct was within the
   parameters of the statute [Strother] was deemed to violate.” On appeal,
   Strother additionally invokes his prior contention that he pleaded guilty to
   protect Morgan.
           Strother’s prior sworn statements at rearraignment are in tension with
   Strother’s ineffective assistance arguments. 3 During his plea hearing, as
   noted by the magistrate judge, Strother confirmed that he was “fully
   satisfied” with Morgan’s representation and specifically testified that he and
   Morgan had discussed all elements of his indictment, the facts of his case and
   any defense to his charge, the Federal Sentencing Guidelines, his full plea
   agreement, and the entire factual basis to his plea agreement.
           Contrary to Strother’s subsequent assertion that he pleaded guilty to
   protect Morgan, Strother previously stated at his plea hearing that no one
   had attempted to force, threaten, coerce, or make him plead guilty, that he
   was not entering his plea to help anyone else, and that he was entering into



           3
             Although not relied upon by Strother, United States v. Urias-Marrufo, 744
F.3d 361, 365 (5th Cir. 2014), is instructively distinguishable from this case. In Urias-
   Marrufo, we vacated and remanded a district court’s denial of the defendant’s plea
   withdrawal motion because the district court erroneously held that it could not address
   the defendant’s ineffective assistance of counsel claim in connection with the
   defendant’s motion to withdraw her plea. Here, the magistrate judge and district court
   did consider Strother’s ineffective assistance of counsel argument in connection with
   Strother’s assertion that his plea was involuntary and found the argument to lack
   sufficient merit, utilizing the Carr factors, to justify withdrawal of his plea. Notably, the
   government is careful to acknowledge that our decision “will not prejudice Strother’s
   right to raise ineffective assistance of counsel in a motion to vacate under 28 U.S.C. §
   2255.”




                                                13
Case: 19-40361     Document: 00515596056            Page: 14    Date Filed: 10/09/2020




                                     No. 19-40361


   the plea of his own free will. We give significant weight to a defendant’s
   sworn testimony that his plea is voluntary and uncoerced. See Clark, 931 F.2d
   at 295 (“[T]he defendant’s declaration in open court that his plea is not the
   product of threats or coercion carries a strong presumption of veracity.”)
   (citation omitted); accord Lampazianie, 251 F.3d at 524. Given Strother’s
   consistent testimony that he understood the elements of his charge and the
   consequences of his plea, and that his plea was uncoerced and the result of
   thorough consultation with his attorney, we conclude that the district court
   did not clearly err in finding that the sixth Carr factor weighed against
   withdrawal.
                                          D.
          The third Carr factor asks whether the defendant delayed in filing his
   motion to withdraw. Carr, 740 F.2d at 343-44. The district court found that
   the approximately three-month delay between Strother’s guilty plea and his
   plea withdrawal motion, submitted after his receipt of the PSR, weighed
   against granting withdrawal. On appeal, Strother argues that, contrary to the
   district court’s view that he decided to file his motion to withdraw after
   reviewing the PSR, he consistently asserted his innocence prior to entering
   his guilty plea. As discussed, Strother’s contention that he consistently
   asserted his innocence prior to entering his guilty plea is not supported by the
   record. Further, as cited by the district court, we have previously held that
   three months between the entering of a guilty plea and the filing of a motion
   to withdraw constitutes a significant delay that weighs against granting
   withdrawal. See United States v. Grant, 117 F.3d 788, 790 (5th Cir. 1997); see
   also United States v. Thomas, 13 F.3d 151, 153 (5th Cir. 1994); Carr, 740 F.2d
   at 345. The district court did not clearly err in finding that this factor weighed
   against withdrawal.




                                           14
Case: 19-40361     Document: 00515596056            Page: 15   Date Filed: 10/09/2020




                                     No. 19-40361


                                         E.
          The remaining Carr factors ask the court to consider whether the
   government would suffer prejudice if the withdrawal motion were granted,
   whether withdrawal would substantially inconvenience the court, and
   whether withdrawal would waste judicial resources. Carr, 740 F.2d at 343-
   44. The magistrate judge and district court found these factors to weigh
   against granting withdrawal. In its opposition to Strother’s motion to
   withdraw, the government contended that the “efforts and manpower”
   required for trial would need to be refocused and resources shifted if
   Strother’s plea withdrawal were granted. Strother argues on appeal that the
   government has failed to show how it would be prejudiced by withdrawal of
   Strother’s plea, but he does not directly refute the government’s assertions.
   Strother additionally contends that the district court would not be
   inconvenienced and judicial resources would not be wasted by withdrawal.
   “[T]he district court is in the best position to know the effect that withdrawal
   has on its resources.” McKnight, 570 F.3d at 650 (citing Carr, 740 F.2d at
   345). The district court did not clearly err in finding these factors to weigh
   against withdrawal.
                                         IV.
          Based on the foregoing analysis and considering the totality of the
   circumstances, we conclude that the district court did not abuse its discretion
   in denying Strother’s motion to withdraw his guilty plea.
          AFFIRMED.




                                          15